Citation Nr: 1722749	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Was the payment of attorney fees in the amount of $5,859.32 (minus $100.00 for assessment) to Attorney Perry J. Meadows proper?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel






INTRODUCTION

The Veteran served in the U.S. Navy from February 1991 to October 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 notification of the award of attorney fees by the Nashville, Tennessee, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

This is a simultaneously contested claim. Remand is necessary to comply with the due process and hearing requirements for simultaneously contested claims. Although both claimants were sent a copy of the Statement of the Case (SOC), the attorney was sent only a carbon copy of the Veteran's SOC and not sent a copy as a claimant in his own right.

Additionally, the record reflects that the Veteran was scheduled for a May 2017 Board hearing at the VA Central Office. In an April 2017 written statement the Veteran requested his hearing be changed to a videoconference hearing due to the difficulty of traveling to the VA Central Office. The requested Board hearing has not been scheduled.

The case is REMANDED for the following action:

1.  Review the claims file and send each claimant all notices, information, and documents required under by the contested claims procedure outlined in 38 C.F.R. §§ 19.100, 19.101, and 19.102. EACH CLAIMANT MUST BE SENT A COPY OF EACH REQUIRED DOCUMENT AS A PARTY IN THEIR OWN RIGHT.

2.  If either claimant wishes to be represented or to appoint a new representative in this case, send that claimant a VA Form 21-22 or VA Form 21-22a so that the claimant can execute a power of attorney.

3.  Inform each claimant of their right to a hearing before the Board and their right to be present and present testimony at a hearing requested by the other party.

4.  Provide each claimant with the appropriate amount of time to respond to all above notices.

5.  AFTER COMPLETION OF NUMBERS 1-4 ABOVE, schedule the videoconference hearing requested by the Veteran in accordance with the hearing procedures for simultaneously contested claims as outlined in 38 C.F.R. § 20.713.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




